Citation Nr: 1338453	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a 10 percent rating based on multiple nonservice-connected disabilities.  

2.  Entitlement to an initial compensable rating for prostate cancer, status post cryotherapy.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 
 
The Veteran testified at hearings before a Decision Review Officer at the RO in December 2010 and before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Transcripts of both hearings are associated with the record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the November 2012 Board hearing transcript.  

The issue of entitlement to an initial compensable rating for prostate cancer is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On November 29, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, he withdrew his appeal as to the issue of entitlement to a 10 percent disability rating based on multiple nonservice-connected disabilities.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a 10 percent disability rating based on multiple nonservice-connected disabilities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 13, 2012, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to a 10 percent disability rating based on multiple nonservice-connected disabilities. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As the Veteran has withdrawn his appeal concerning entitlement to a 10 percent disability rating based on multiple nonservice-connected disabilities, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to a 10 percent rating based upon multiple nonservice-connected disabilities is dismissed.  

REMAND

The Veteran is seeking entitlement to an initial compensable rating for prostate cancer.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to assess the nature and severity of his residuals of prostate cancer.  In this regard, he was most recently examined by VA in August 2010.  However, at his November 2012 hearing, the Veteran testified that he did not adequately describe his symptoms at the August 2010 VA examination because he was not comfortable with the examiner being a woman.  He also testified that his symptoms have worsened since he was last afforded a VA examination.  In this regard, he reported that he experiences leakage two to three times a daily and nightly.  Additionally, while he chose not to wear absorbent materials, if he were to, he would need to change them three to four times a day.  He also reported that he experiences urinary frequency, weak stream, and urgency.  Therefore, as the evidence suggests that the Veteran's prostate cancer residuals may have increased in severity since the August 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that the only treatment records contained in the claims file are from Eastern Connecticut Urology dated from 2007 to 2010.  At his November 2012 Board hearing, the Veteran testified that he receives treatment from a private health care provider for prostate cancer once or twice a year.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his service-connected prostate cancer.  Thereafter, any identified records, to include those from Eastern Connecticut Urology dated from 2010 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected prostate cancer.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Eastern Connecticut Urology dated from 2010 to the present, that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected prostate cancer, status post cryotherapy.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  The examiner must consider the full record, to include the Veteran's lay statements regarding his symptoms, to include those in his written statements and in testimony at his hearings. 

The examiner should identify the nature, frequency, and severity of all residuals of the Veteran's prostate cancer, to include renal dysfunction, urinary leakage, urinary frequency, obstructed voiding, and/or urinarly tract infection.  The examiner should also address the impact that such disability has on the Veteran's employability.

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


